COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00338-CV


IN RE STEPHEN RAY SMITH                                                   RELATOR


                                      ------------

                            ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION1

                                      ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied.2 Accordingly, relator’s petition for writ of

mandamus is denied.

                                                     PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: August 31, 2011



      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
        The trial court clerk informed this court that no motion had been filed by
Relator for the trial court to rule upon. See also Tex. Gov’t Code Ann.
§§ 552.321, 552.3215 (West 2004) (setting out procedures to follow for the trial
court to compel a governmental body to make information available).